Mayo, J.
Where two persons own adjoining plantations, and one of them employs hands to cut cypress trees on his land, with *96instructions to them not to cross his line, but, in'fact, they do, without their employer’s knowledge, cross the line and cut his neighbor’s timber,.the employer, though not responsible for vindictive damages as a spoliator, is liable for the damages done by the acts of his employees. 28 An. 341.
2. In such a case, the defendant must pay the value of the timber, and this value should not be fixed bythe market price; for to permit one person to go on another’s land and cut as much timber as he pleases, and simply pay its market price, would be, in ec-ect, to expropriate property for private purposes. The true rule is to fix the value at what the owner of the trees would have taken for them, which, in this case, is shown to have been $4 for each standing tree.